United States Court of Appeals
                      For the First Circuit

No. 20-1280

                           ALFRED MORIN,

                       Plaintiff, Appellant,

                                v.

WILLIAM LYVER, in his official capacity as Northborough Chief of
         Police, and THE COMMONWEALTH OF MASSACHUSETTS,

                      Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Timothy S. Hillman, U.S. District Judge]


                              Before

                 Barron and Selya, Circuit Judges,
              and Delgado-Hernández, District Judge.*


     David D. Jensen, with whom J. Steven Foley was on brief, for
appellant.
     Janelle M. Austin, with whom KP Law, P.C. was on brief, for
appellee William Lyver.
     Julia E. Kobick, Assistant Attorney General, with whom Maura
Healey, Attorney General, was on brief, for appellee Commonwealth
of Massachusetts.
     Neil Goldfarb, amicus curiae, on brief in support of
appellees.




    *   Of the District of Puerto Rico, sitting by designation.
September 14, 2021
            BARRON, Circuit Judge.         In 2018, William Lyver, Chief

of Police for Northborough, Massachusetts, denied Alfred Morin

what is known under Massachusetts law as a "permit to purchase" a

firearm.     Lyver did so based on Morin's criminal history --

specifically, his two out-of-state firearms-related convictions.

Morin thereafter filed suit, in which he alleged that the denial

violated   his   rights   under    the    Second    Amendment    of   the   U.S.

Constitution as recognized by the United States Supreme Court in

District   of    Columbia v.   Heller,     554     U.S.   570   (2008).      See

McDonald v. City of Chicago, 561 U.S. 742, 750 (2010).                       The

Commonwealth of Massachusetts intervened to defend the denial.

Morin then moved for summary judgment, and the defendants cross-

moved for the same.       The District Court granted the defendants'

cross-motions for summary judgment and rejected Morin's motion for

summary judgment.     We affirm.

                                     I.

            In   1985,    Morin    obtained        what   was    known      under

Massachusetts law at that time as a Class A license.                  Morin v.

Lyver, 442 F. Supp. 3d 408, 411 (D. Mass. 2020).                 That license

authorized Morin to carry a concealed firearm in public, which he

did regularly.     Id.; see also Mass. Gen. Laws ch. 140, § 131(a)

(2004).    It also authorized him to "purchase, rent, lease, borrow,




                                   - 3 -
possess and carry" both "firearms,"1 and "rifles and shotguns,"

including "large capacity" varieties of each type of weapon.

Mass. Gen. Laws ch. 140, § 131(a) (2004).

           In   2004,   Morin   brought     his   pistol   on    a    trip   to

Washington, D.C.    Morin, 442 F. Supp. 3d at 411.         While there, he

visited the American Museum of Natural History, which displayed a

sign stating that firearms were prohibited in the building.                  Id.

Morin asked a museum employee whether he could check the pistol

that he was carrying at the time.         He was thereafter detained and

placed under arrest for violating D.C.'s gun laws.              Id.

           In November 2004, Morin pleaded guilty to one count of

attempting to carry a pistol without a license, in violation of

D.C. Code § 22-3204(a)(1) (2004), and one count of possession of

an unregistered firearm, in violation of D.C. Code § 6-2376

(2004).2   Morin, 442 F. Supp. 3d at 411-12.        Both convictions were

misdemeanors under D.C. law.        The former conviction carried a




     1 A "firearm" included "a pistol, revolver or other
weapon . . . of which the length of the barrel or barrels is less
than 16 inches or 18 inches," but excludes any weapon that is
"constructed in a shape that does not resemble a handgun, short-
barreled rifle or short barreled shotgun" or one that is "not
detectable as a weapon or potential weapon by x-ray machines
commonly used at airports or walk-through metal detectors." Mass.
Gen. Laws ch. 140, § 121.
     2 These provisions have since been renumbered and are codified
at D.C. Code §§ 22-4504(a)(1), 7-2502.01, and 7-2507.06.


                                  - 4 -
maximum   sentence   of   180   days   of    imprisonment.      The   latter

conviction carried a maximum sentence of one year of imprisonment.

           In 2008, once back in Massachusetts, Morin sought to

renew his Class A license.        Id. at 412.       He filed the requisite

application for renewal with his local licensing authority, the

Northborough, Massachusetts Police Department.            Id.

           At that time, a licensing authority could not issue or

renew a Class A license to certain categories of persons.                The

categories included persons who had, "in any state or federal

jurisdiction, been convicted" of "a violation of any law regulating

the use, possession, ownership, transfer, purchase, sale, lease,

rental, receipt or transportation of weapons or ammunition for

which a term of imprisonment may be imposed." Mass. Gen. Laws

ch. 140, § 131(d)(i)(D) (2008).

           Morin indicated on his application to renew his Class A

license that he did not have any such prior conviction.               Morin,

442 F. Supp. 3d at 412.       In processing his application, however,

the   Northborough   Police     Department    ran   his   fingerprints   and

learned about his Washington, D.C.-related firearms convictions.

Id.   The Northborough Police Department denied Morin's application

to renew his Class A license on April 29, 2008.           See id.

           In 2014, Massachusetts modified its firearm licensing

scheme.   Id. at 412 n.3.        Rather than designating licenses to




                                   - 5 -
carry by "Class," as it had, it established a single "license to

carry."3

            In February 2015, Morin applied to the Northborough

Police Department for a new license to carry.                         His application

this time did note his D.C. convictions.                 The Northborough Chief

of Police at the time, Mark Leahy, denied the application on

February 18, 2015.

            Morin filed suit pursuant to 42 U.S.C. § 1983 against

Leahy on March 25, 2015 in the District of Massachusetts, alleging

that his Second Amendment rights had been violated.                       Id. at 412.

The District Court permitted the Commonwealth to intervene and

subsequently     entered      summary    judgment    for        the    defendants       on

May 18, 2016.       Morin v. Leahy, 189 F. Supp. 3d 226, 236-37 (D.

Mass. 2016), aff'd, 862 F.3d 123 (1st Cir. 2017).                          Morin then

appealed.     Morin, 862 F.3d at 126.               We affirmed the District

Court's    ruling    granting    the     defendants'       motions       for    summary

judgment.    Id. at 128.

            We   first     explained     that    Morin     "argue[d]           that   his

statutory   disqualification       for     a    [license    to        carry]    and    the

Massachusetts       firearm    licensing       scheme,     as    applied        to    him,



     3 The change did not become fully effective until January
2021, but licenses issued or renewed after August 2014 were no
longer designated by their "Class" as they had been. We therefore
use the term "license to carry" to refer to the type of license
that Morin sought in 2018. See 2014 Mass. Acts ch. 284, § 101.


                                        - 6 -
violate[d] his Second Amendment right to own a firearm in the home

for purposes of self-defense."            Id. at 126 (citation omitted).

But,   we   explained,     "a   more    restrictive     license,   [a   Firearm

Identification Card (FID Card)], would permit [such] a license

holder to have a firearm in the home for purposes of self-defense."

Id. at 127.       At the time, an FID Card entitled the holder to "keep

a firearm and ammunition in his home or place of business" but did

not authorize the holder to carry certain weapons, including large-

capacity rifles and shotguns, in public.              Id. (quoting Powell v.

Tompkins, 783 F.3d 332, 337 (1st Cir. 2015)); see Mass. Gen. Laws

ch. 140, §§ 129B(6), 129C; Mass. Gen. Laws ch. 269, § 10.               "Thus,"

we explained, "the rejection of Morin's application for a [license

to carry] [did] not violate the Second Amendment right he ha[d]

asserted."    Morin, 862 F.3d at 127.

            We did note that "Morin believe[d] that only a [license

to carry] will allow him to possess a firearm in his home," but we

explained that he was wrong because he would be permitted to do so

with   an   FID    Card.    Id.    (citing      Powell,   783   F.3d    at   337;

Commonwealth v.       Gouse,    461     Mass.    787,     799   n.14    (2012);

Commonwealth v. Powell, 459 Mass. 572, 587 (2011)).                     We also

noted, however, that Morin was "correct that [an] FID Card alone

is insufficient to purchase and transport a firearm to one's home."

Id.    But, we observed that Massachusetts General Laws Chapter 140,

Section 131A provided that a person with an FID Card could apply


                                       - 7 -
at least in some circumstances for a "permit to purchase."        Id.

We then explained that "[a]lthough a person who purchases a firearm

using [an] FID Card and a permit to purchase may not herself

transport the firearm to her home, the law specifically provides

that she may have it delivered to her home."      Id. (citing Mass.

Gen. Laws. ch. 140, § 123).    We thus concluded as follows:

      Therefore, with both a[n] FID Card and a permit to
      purchase, one could purchase a firearm, have it
      delivered to one's home, and possess it there -- without
      the need for a [license to carry.] Thus, the denial of
      an application for a [license to carry] does not infringe
      upon the Second Amendment right to possess a firearm
      within one's home, the only constitutional right Morin
      has raised.

Id.   We also explained that Morin had not applied for a permit to

purchase and so lacked standing to challenge "any such denial."

Id. at 127 n.9.

           Finally, we addressed Morin's "as-applied constitutional

challenge to" Massachusetts' scheme for the "issuance of FID

Cards."   Id. at 128.   We noted that "[a]ll parties agree[d]" that

if he were to apply for an FID Card, Morin would be denied one

based on his firearms-related convictions in D.C.     Id.; see also

Mass. Gen. Laws ch. 140, § 129B(1)(ii)(D).   But, we concluded that

he lacked standing to bring his as-applied challenge to this aspect

of Massachusetts law because he had not applied for an FID Card.

Id.   As a result, we concluded:

      Since the denial of Morin's [license to carry]
      application does not infringe on the Second Amendment


                                - 8 -
      rights he asserts in this litigation and he lacks
      standing on his FID Card challenge, it is unnecessary
      for this Court to reach the other issues presented here,
      such as the constitutionality of the prohibition against
      granting a [license to carry] or [an] FID Card to
      individuals who have committed nonviolent misdemeanors
      or the appropriate level of constitutional scrutiny for
      such an inquiry.

Id.

             Subsequently, in February 2018, Morin applied to the

Northborough Police Department for an FID Card.                  Massachusetts law

makes issuance of an FID Card mandatory unless the applicant is

disqualified as a "prohibited person."                   Mass. Gen. Laws ch. 140,

§ 129B(1).       The list of "prohibited persons" includes individuals

who   have      been      convicted      "in    any     other   state     or     federal

jurisdiction"        of    a   felony,    certain      misdemeanors       and    violent

crimes,    or    for      violating     certain       laws   regulating    controlled

substances and weapons.               Id. § 129B(1)(ii).         Although some of

these restrictions -- such as the disqualification for individuals

convicted       of   a    felony   --    are    permanent,      others    "shall     not

disqualify" an FID Card applicant if at least five years have

elapsed since the later of that individual's conviction or release

from confinement or supervision.                 Id.     For example, the statute

only temporarily disqualifies from obtaining an FID Card those

individuals who, like Morin, have been convicted of certain out-

of-state         firearms-related              misdemeanors.               See       id.

§§ 129B(1)(ii)(D), 129B(1)(ii).



                                          - 9 -
               By the time that Morin applied for an FID Card in 2018,

nearly fourteen years had passed since his conviction for violating

D.C.'s gun laws.                Thus, then-Northborough Chief of Police Lyver

granted Morin's application for an FID Card, as Morin was not a

"prohibited person" at that time.

               In addition to applying in 2018 for an FID Card from the

Northborough Police Department, Morin also applied at that time

for    a    permit       to     purchase    from    that    same   department.         Under

Massachusetts law, though, Morin could not be eligible for a permit

to purchase unless he was also eligible for a license to carry.

Id. § 131A.             Yet, he was not eligible for a license to carry

because his D.C. convictions, notwithstanding their age, rendered

him ineligible for that license, since Massachusetts barred anyone

with       prior       firearms-related         convictions    for    which   a   term    of

imprisonment            could    be     imposed    from    obtaining   one.       See    id.

§ 131(d)(ii)(D).                 Accordingly,        Chief    Lyver    denied     Morin's

application for the permit to purchase.

               On       July 18,        2018,     following     the    denial     of     his

application for a permit to purchase, Morin filed this suit against

Chief Lyver pursuant to 42 U.S.C. § 1983.                     In his complaint, Morin

seeks      a   declaratory         judgment       that    Massachusetts   General       Laws

Chapter 140, Section 131(d)(ii)(D), which prohibits Morin from

obtaining          a   license     to    carry,    "violates . .       the    Second     and

Fourteenth Amendments to the U.S. Constitution, to the extent [it]


                                             - 10 -
allow[s] [the defendants] to prohibit otherwise qualified private

citizens from purchasing and possessing 'firearms' for the purpose

of   self-defense     in    the   home"    and   an   injunction    against   the

"customs, policies, and practices related to enforcement of" the

same prohibition.          He also seeks an injunction requiring Chief

Lyver "to issue [to him] a Massachusetts [license to carry] or

[p]ermit to [p]urchase sufficient . . . to possess and purchase a

firearm for the purpose of self-defense in the home."

              The   Commonwealth     filed       an   assented-to    motion    to

intervene as a defendant on October 26, 2018, which the District

Court granted.       Morin thereafter filed for summary judgment, and

the Commonwealth and Chief Lyver each filed a cross-motion for

summary judgment.          In his cross-motion, Chief Lyver incorporated

the Commonwealth's argument supporting the constitutionality of

the statutory restrictions at issue and argued further that he

could   not    be   held    liable   for   executing    a   "non-discretionary

statutory mandate" that "did not cause a violation of Morin's

constitutional rights through any municipal custom and policy."

Morin contended in his motion for summary judgment, among other

things, that Massachusetts had imposed on him a "lifetime handgun

ban" which he specified at that time as one that prohibited him

from both "acquir[ing]" and "obtain[ing]" a handgun to possess for

self-defense in his home.




                                     - 11 -
           The District Court ruled against Morin on both his own

motion and the defendants' cross-motions.      Morin, 442 F. Supp. 3d

at 417.     The District Court began its analysis by noting that

Morin had been granted an FID Card and so "can lawfully possess a

firearm within his home."        Id. at 414.   It then noted Morin's

contention that, nonetheless, the provisions of Massachusetts law

at issue "burden his Second Amendment right because they prevent

him from lawfully obtaining any firearm to possess within his

home."    Id.   The   District Court at that point "assume[d], without

deciding, that [Morin] is correct that these provisions burden

conduct falling within the scope of the Second Amendment right"

and moved on to address the level of scrutiny to apply.      Id.

           The District Court      concluded that only intermediate

scrutiny -- and not the more intensive form of scrutiny for which

Morin advocated -- applied because the provisions at issue burdened

only those individuals who were not "law-abiding, responsible

citizens," and that Morin did not qualify as such an individual

due to his earlier firearms-related convictions in D.C.            Id.

at 415 (quoting Heller, 554 U.S. at 635) (emphasis omitted).       The

District Court then upheld the provisions on the ground that they




                                 - 12 -
were substantially related to an important governmental interest.

Id. at 417.4

          Morin appealed the same day.      Our review is de novo.

See Gutwill v. City of Framingham, 995 F.3d 6, 12 (1st Cir. 2021).

                               II.

          As we have seen, the District Court rejected Morin's

contention that the restrictions at issue were subject to a more

intensive form of scrutiny than intermediate scrutiny.    Morin had

argued to the District Court that the restrictions were subject to

this more intensive form of scrutiny because he contended there

that they burdened the core right to possess a firearm that Heller

recognized by categorically banning his right to "obtain" or

"acquire" a handgun for the purpose of possessing it in the home.

Morin, 442 F. Supp. 3d at 414-15.     In rejecting Morin's argument

for applying the more intensive form of scrutiny that he sought,

the District Court did not take issue with the way Morin at that

time had characterized the effect of the restrictions.      Rather,

it determined that, even assuming they had the effect that Morin

claimed they had, they were still subject to only intermediate

scrutiny because they burdened persons who -- by dint of their


     4 Because the District Court found Massachusetts's licensing
restrictions to be constitutional, it did not reach the issue of
Chief Lyver's individual liability in granting his motion for
summary judgment. Id. at 417 n.5.



                             - 13 -
prior firearms misdemeanor convictions -- did not qualify as "law-

abiding."    Id. at 415.   The District Court thus did not address

whether the restrictions at issue could be upheld if they were

subjected to the more intensive form of scrutiny that Morin

referred to at points as "strong showing" scrutiny and that he

contended    applied   under   Heller,   notwithstanding   his   prior

convictions in D.C.    Id. at 414.

            In now appealing that ruling, Morin notably develops no

argument that, insofar as intermediate scrutiny does apply, the

District Court erred in upholding the restrictions.        Instead, he

contends only that a more intensive form of scrutiny applies and

that, under it, these restrictions are unconstitutional.5

            In pressing that contention to us on appeal, Morin

devotes much of his briefing to us to challenging the District

Court's conclusion that he is not law-abiding within the meaning

of Heller.    But, Morin does not in doing so at any point develop

-- or even state -- the argument that he made below that his right

to "obtain a handgun in order to possess it" for lawful use at


     5 At oral argument, Morin's counsel did assert that, "[f]irst
and foremost, it's the government that bears the burden of showing
that the burden is justified, and the statistical evidence we've
got doesn't meet that showing." But, given the focus in Morin's
briefing on the contention that the restrictions are subject to a
more intensive form of scrutiny than the intermediate scrutiny
that the District Court applied, we do not understand that
assertion -- belated as it is -- to amount to a contention on
appeal that the restrictions would not survive even intermediate
scrutiny.


                                - 14 -
home has been categorically prohibited.     (emphasis added).   Thus,

he has failed to describe how the core right articulated in Heller

has been so burdened that "strong showing" scrutiny applies,

notwithstanding his previous firearms-related convictions.

          True, on appeal, Morin contends that he is subject to a

handgun "ban" that he contends triggers such a demanding form of

review.   However, he does not describe it as a ban on his right

to obtain a handgun for the purpose of possessing it in the home,

as he did below.   He instead describes it on appeal only as a ban

on his right to possess a handgun for that purpose, insofar as he

describes it with any specificity.6     And that is true of his reply

brief as well.7    It is clear though, that, in fact, Morin is not


     6 For example, in the statement of facts in his opening brief
to us, Morin asserts that the Massachusetts "licensing scheme
precludes [him] from lawfully possessing a firearm in the home for
the purposes of self-defense."      (emphasis added).    Then, soon
after,    he   characterizes    the   restrictions    as   imposing
"disarmament." Morin does refer at one point in his opening brief
more generally to a "deprivation" to which he is subject, but in
doing so he fails to specify what he understands that "deprivation"
to be. And, while at another point he argues that his "core right
to possess a handgun in his home for self-defense is directly
affected," (emphasis added), he again fails to elaborate as to
how. Morin also at one point describes the restrictions at issue
as "firearm disentrancement," which appears to be a typo. In the
remainder of his brief, moreover, he characterizes Massachusetts's
actions as imposing a "lifetime handgun ban," without further
describing what that ban entails.
     7 The reply brief does early on describe the restrictions at
issue as imposing a "lifetime bar." But, in doing so, it does not
specify what is barred. It then goes on to state that Morin "seeks
to possess a handgun for lawful purposes such as self-defense" but
that "Commonwealth law definitively prevents him from doing that



                               - 15 -
subject to a ban on handgun possession for the purposes of self-

defense in the home, because his FID Card permits him to possess

a handgun for just that purpose.       See Morin, 862 F.3d at 127.

Indeed, the Commonwealth makes that very point in arguing that,

contrary to Morin's contention on appeal that we must apply "strong

showing review" due to the "ban" to which he contends that he is

subject, intermediate scrutiny applies.8

          In pointing out this shift in how Morin describes the

restrictions at issue on appeal in arguing for more intensive

scrutiny compared to how he described them below in arguing for

such demanding review, we do not mean to suggest that there is no

argument to be made that the severe though (if Massachusetts is

right about how the Commonwealth treats the inheritance of a

handgun) not total restriction on acquisition of a handgun for

home use may heavily burden the core right that Heller recognized.

Nor do we mean to suggest that there is not an argument to be made

that insofar as those restrictions have that effect, they warrant

more than intermediate scrutiny even when they are applied to


by operation of criminal penalty," (emphasis added) even though it
does not, and that he seeks to "challenge categorical restrictions
on firearm[] possession by non-violent misdemeanants," (emphasis
added) even though the reply brief does not specify the content of
those "restrictions."
     8 The Commonwealth further contends that there is not even a
ban on Morin's right to obtain a handgun, as he may acquire one
through inheritance so long as he has an FID Card. Morin at no
point addresses that contention.


                              - 16 -
someone who, like Morin,        has more-than-decade-old misdemeanor

firearms-related convictions.

            But, here, Morin cannot be said to have made any such

argument on appeal for applying that more demanding form of review

to the restrictions at issue.      Given the way that he has described

on appeal the "ban" that he contends that those restrictions impose

on him, no such argument has been advanced to us.              Thus, we must

affirm the grant of summary judgment against him because the only

ground that he has given for overturning it rests on a description

of the restrictions' effect on his conduct that is clearly mistaken

insofar as it is developed at all.         See Morin, 862 F.3d at 126 n.8

(explaining that we may affirm a grant of summary judgment on any

ground manifest in the record); United States v. Zannino, 895 F.2d

1, 17 (1st Cir. 1990) ("[I]ssues adverted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation,

are deemed waived.").      For, although it is true that Morin does

argue at length that the District Court erred in relying on the

conclusion that he is not "law-abiding" in assessing his Heller-

based arguments, he fails to develop any argument for applying a

greater level of scrutiny than the District Court applied to the

actual restrictions at issue due to the vague way in which he

describes   them   at   some   points   and   the   specific   way   that   he

mischaracterizes them at others.         Accordingly, Morin provides us




                                  - 17 -
with no basis for overturning the District Court's grant of summary

judgment to the defendants.

                                 III.

          The   District   Court's   denial   of   Morin's   motion   for

summary judgment and grants of the defendants' cross-motions for

summary judgment are affirmed.




                               - 18 -